Citation Nr: 1816565	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to October 1954.  He passed away in August 2009.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

At that time, the RO denied service connection for cause of death and accrued benefits; the accrued benefits issue was adjudicated with the cause of death issue.  Following the February 2014 statement of the case (SOC), which also denied the accrued benefits issue with the cause of death issue, the appellant filed a March 2014 substantive appeal as to all issues of the statement of the case.  Also at that time, the appellant's representative notified the Board that the issues on appeal were death pension, cause of death, and accrued benefits.

The Board notes that death pension is not on appeal.  Although the appellant filed a death pension claim, in an October 2009 letter the RO made clear that a death pension claim was not considered "because evidence of income and net worth was not provided.  Should you wish to apply, complete and return the enclosed VA Form 21-0518."  The appellant did not return the requested form VA Form 21-0518 or provide income and net worth evidence.  The SOC also did not continue or adjudicate a death pension claim.  As such, that issue is not before the Board.

In September 2016, the appellant testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  At that time, neither the appellant nor her representative raised the issue of accrued benefits.  However, as the accrued benefits claim was appealed to the Board, that matter is still before the Board.  As will be explained herein, the failure of the representative to raise the issue during the Board hearing does not prejudice the appellant, as there is no legal basis for which she could be granted that claim. 

Also during the November 2016 hearing, the appellant and her representative argued that the Veteran should be considered to have had a total disability rating based on individual unemployability (TDIU) for 10 years prior to his June 2009 death, though his TDIU had only been in effect since June 2002 - less than 8 years (which the representative explained was less than the legally required 10 years), for entitlement to DIC benefits.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, to the extent that the appellant is seeking a claim that has not already been adjudicated by the RO, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), residuals of frostbite injuries of the lower extremities (previously rated as frozen feet), tinnitus, malaria, right middle finger eczema, and bilateral hearing loss.

2.  The Veteran's cause of death, per his death certificate, was natural causes caused by Alzheimer's disease, and there is no competent evidence of a medical relationship, or nexus, between the cause of death and either service or a service-connected disability. 

3.  A disability of service origin did not cause or contribute substantially or materially to the cause of death. 

4.  At the time of death, a claim for service connection was not pending for any disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2017).

2.  The criteria for establishing service connection for a disability, for accrued benefits purposes, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 5101, 5107, 5121 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.151, 3.303, 3.307, 3.309, 3.310, 3.1000 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Cause of Death Claim
 
The appellant claims that service connection for the cause of the Veteran's death is warranted.  His death certificate documents that he died in June 2009 from unknown natural causes due to or a consequence of Alzheimer's disease.  

During the November 2016, the appellant argued that "PTSD was, probably was a trigger for the manifestation of the Alzheimer, which eventually led to his demise."  Additionally, "the death certificate does not specifically state ...his service-connected disabilities may have caused his death...says unknown natural causes...all those issues that he was service-connected for could have been a contributing factor to his demise."

To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

The appellant has not provided medical evidence for the basis for her claim that the Veteran's cause of death - unknown natural causes due to or a consequence of Alzheimer's disease - was related to his service or service-connected disabilities.  

For service connection based on a diagnosis after service, there must be evidence that the cause of death may be associated with an established event, injury, or disease in service.   

The Veteran did not receive a diagnosis of Alzheimer's until decades after his October 1954 separation from service.  In a February 2002 private medical record, private medical provider Dr. B. Covarrubias documented that "[w]e discussed extensively symptoms and signs of Alzheimer's disease.  He is concerned that he may be developing those symptoms because he has short term memory problems."  The Veteran received a diagnosis of early senile dementia, which later records that year indicated as mild dementia.  A December 2003 private neurologic consultation, by Dr. P. J. Longwell, documented a finding of early Alzheimer's disease.  

Additionally, neither VA nor private medical records document any findings by medical professionals of any kind of relationship between the Veteran's service-connected disabilities or his service and his Alzheimer's disease.  For example, although a December 2008 private medical record, by Psychiatric Consulting Services, documents diagnoses of both degenerative dementia Alzheimer's type with behavioral features and a separate diagnosis of PTSD, none of the records from that facility provided any kind of opinion or finding on any kind of relationship between the two diagnoses or relating to the Veteran's service.  

The appellant has provided no medical evidence of any kind in support of her claim, other than her unsubstantiated personal opinions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology or medical relationship between the unknown natural causes caused by Alzheimer's disease and Alzheimer's disease to the service-connected disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The evidence of record does not support finding that an already service-connected disability caused or aggravated another disability which led to the Veteran's death, or that a previously nonservice-connected disability that was in fact incurred or aggravated by service led to the Veteran's death.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The appellant's claim for entitlement to cause of death is denied.  

II. Accrued Benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C. § 5121; 38 C.F.R. § 3.1000(a). 

A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The Veteran had no claims pending at the time of his death, and there is no showing there were benefits due and unpaid under an existing rating or decision at the time of his death.  As such, the appellant has no legal entitlement to accrued benefits.  Therefore, this claim must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.  

Service connection for a disability, for accrued benefits purposes, is denied.



____________________________________________
MICHAEL KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


